Dieterich, J.
(dissenting). I do not believe that the lapse of time in this case constitutes good cause under sec. 270.95, Stats. The section should be considered and read with sec. 272.04 1 which has a statutory limitation of twenty years. Mere lapse of time is not sufficient to waive the legislative intent expressed in sec. 272.04. Twenty years is a substantial amount of time in which a judgment creditor can invoke the provisions of ch. 273, Stats.2 The record reveals that the judgment creditor has availed himself of these proceedings on one or more occasion without discovering any available assets for the purpose of satisfying the judgment. Judgments must have some time limit to their existence and the legislature must have intended that twenty years is more than sufficient time in order for a judgment creditor to discover assets to satisfy a judgment. I would reverse.

 Sec. 272.04 (1). . . but no execution shall issue or any proceedings be had upon any judgment after twenty years from the rendition thereof.”


 Ch. 273. Remedies Supplementary to Execution.